Citation Nr: 0121028	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  99-22 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for tinea pedis.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a disorder 
manifested by a chronic night cough.

4.  Entitlement to service connection a headache disorder, 
including as a manifestation of an undiagnosed illness.  

5.  Entitlement to service connection for a disorder 
manifested by numbness and tingling in the right hand, 
diagnosed as carpal tunnel syndrome.

6.  Entitlement to service connection for a disorder 
manifested by numbness and tingling in both upper 
extremities, diagnosed as bilateral compressive ulnar 
neuropathy.

7.  Entitlement to service connection for an undiagnosed 
illness manifested by joint pain.

8.  Entitlement to a disability rating in excess of 
30 percent for irritable bowel syndrome.

9.  Entitlement to a disability rating in excess of 
10 percent for the residuals of a Bankhart procedure to the 
left shoulder (minor).

10.  Entitlement to a disability rating in excess of 
10 percent for the residuals of internal derangement of the 
left knee.

11.  Entitlement to a compensable disability rating for tinea 
cruris and/or tinea versicolor.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran had active duty from to June 1984 to September 
1994.  He had seven months of foreign service and four months 
of sea service.  He received the Combat Action Ribbon and the 
Southwest Asia Service Medal.

These matters come to the Board of Veterans' Appeals (Board) 
from a May 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In that rating decision the RO denied 
entitlement to service connection for tinea pedis; bilateral 
hearing loss; vasomotor rhinitis, claimed as a chronic night 
cough; migraine headaches; carpal tunnel syndrome of the 
right upper extremity; compressive ulnar neuropathy of both 
upper extremities; and joint pain.  The RO also granted 
service connection for chronic loose stools due to an 
undiagnosed illness; the residuals of a Bankhart procedure to 
the left shoulder (minor); the residuals of internal 
derangement of the left knee; tinnitus; tinea cruris; and 
tinea versicolor.  All of the service-connected disabilities 
were rated as non-compensable except for chronic loose 
stools, which disorder was rated at 10 percent.  The veteran 
perfected an appeal of the denials of service connection and 
the assigned ratings.

Subsequent to the initiation of the veteran's appeal, his 
claims file was transferred to the RO in Hartford, 
Connecticut, because he currently resides in that area.  In 
an October 1999 rating decision the RO in Hartford increased 
the rating for tinnitus from zero to 10 percent, the maximum 
rating available for that disorder, and in a November 1999 
hearing the veteran withdrew his appeal of that issue.

In a June 2000 rating decision the RO Hearing Officer re-
characterized the service-connected gastrointestinal disorder 
as irritable bowel syndrome and increased the rating from 10 
to 30 percent.  Although the 30 percent rating is the maximum 
schedular rating available for irritable bowel syndrome, the 
veteran contends that he is entitled to an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321 (2000).  The Board 
finds, therefore, that the issue of the rating assigned for 
irritable bowel syndrome remains within the Board's 
jurisdiction.  But see Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) (a notice of disagreement 
ceases to be valid if the RO grants the benefit sought on 
appeal).

In the June 2000 decision the Hearing Officer also increased 
the ratings for the residuals of a Bankhart procedure to the 
left shoulder and the residuals of internal derangement of 
the left knee from zero to 10 percent, respectively.  The 
veteran has not withdrawn his appeal of the assigned ratings, 
and the Board finds that the issue of entitlement to higher 
ratings remains in contention.  See Fenderson v. West, 
12 Vet. App. 119 (1999) (the veteran is presumed to be 
seeking the maximum benefit allowed by law, and an appeal 
remains in controversy if the RO grants less than the maximum 
available benefit).

In addition to the disabilities previously adjudicated, the 
veteran contends that service connection is warranted for 
night sweats, which he claims to be an undiagnosed illness 
resulting from service in the Persian Gulf War, and the 
residuals of an injury to the right shoulder, which he claims 
to have been caused by weakness in the service-connected left 
shoulder.  These issues have not been addressed by the RO and 
are referred to the RO for appropriate action.

The issue of service conenction for left ear hearing loss 
will be addressed in the remand portion of this decision. 

FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
designated by the veteran, and provided him multiple VA 
medical examinations in order to assist him in substantiating 
his claim for VA compensation benefits.

2.  Tinea pedis, which was originally documented more than a 
year and a half following the veteran's separation from 
service, is not shown to be of service origin or otherwise 
related to service, including service in the Persian Gulf 
War.

3.  The veteran does not currently have a right ear hearing 
loss as defined in VA regulations.

4.  Vasomotor rhinitis, claimed as a disorder manifested by 
chronic night coughing, is not shown to be of service origin 
or otherwise related service, including service in the 
Persian Gulf War.

5.  The competent evidence does not show a chronic headache 
disorder during or since service or that veteran has 
exhibited any objective indications of chronic disability 
manifested by headaches.

6.  Carpal tunnel syndrome of the right wrist, claimed as 
numbness in the right hand, is not shown to be related to 
service including service in the Persian Gulf War.

7.  Bilateral compressive ulnar neuropathy, claimed as 
numbness in the upper extremities and elbow pain, is not 
shown to be related to service, including service in the 
Persian Gulf War.

8.  The evidence does not show that the veteran has exhibited 
any objective indications of chronic disability manifested by 
joint pain.

9.  Irritable bowel syndrome is manifested by chronic 
diarrhea and persistent abdominal distress, without any 
evidence of hospitalizations or marked interference with 
employment.

10.  The residuals of a Bankhart procedure to the left 
shoulder (minor) are manifested by complaints of pain and 
limited endurance and range of motion of 180 degrees of 
forward flexion, abduction to 160 degrees, and normal 
interior and exterior rotation.

11.  The residuals of internal derangement of the left knee 
are manifested by range of motion of zero to 130 degrees, 
crepitus, and complaints of pain with use.

12.  Tinea cruris and tinea versicolor, in combination, are 
manifested by a pruritic rash over an extensive area of the 
body.


CONCLUSIONS OF LAW

1.  Tinea pedis, right ear hearing loss, a disorder 
manifested by chronic night coughing, a chronic disorder 
manifesated by headaches, carpal tunnel syndrome of the right 
wrist, bilateral compressive ulnar neuropathy, and a disorder 
manifested by joint pain were not incurred in or aggravated 
by active service, nor can an organic disease of the nervous 
system be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1117, 1131, 1137, 5107 (West 1991), as 
amended by The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-2099 (2000); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.317, 3.385 (2000).

2.  The criteria for a disability rating in excess of 
30 percent for irritable bowel syndrome are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991), as amended by The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.114, 
Diagnostic Code 7319 (2000).

3.  The criteria for a disability rating in excess of 
10 percent for the residuals of a Bankhart procedure to the 
left shoulder (minor) are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991), as amended by The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71, Plate I, 4.71a, 
Diagnostic Codes 5201 and 5203 (2000).

4.  The criteria for a disability rating in excess of 
10 percent for the residuals of internal derangement of the 
left knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991), as amended by The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.1, 4.3, 4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, and 5261 (2000).

5.  The criteria for a 10 percent disability rating for the 
combination of tinea cruris and tinea versicolor are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991), as amended by The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.3, 4.118, 
Diagnostic Code 7806 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that he was 
treated for viral gastroenteritis in April 1986.  He 
complained of intermittent diarrhea and nausea in March 1993 
of two months in duration.  Following an examination his 
symptoms were assessed to rule out giardiasis.

The records also indicate that he received regular, ongoing 
treatment for severe pseudofolliculitis barbae beginning in 
October 1986 and for tinea cruris beginning in January 1987.  
In April 1993 he complained of a pruritic rash on his arms 
and legs of one week in duration and reported a family 
history of such skin symptoms.  His symptoms were then 
diagnosed as probable folliculitis, for which medication was 
given.  He continued to receive treatment for a rash between 
the fingers, in the anticubital spaces, the elbow, and the 
posterior of the knees through June 1993, which was then 
attributed to scabies.

The veteran reported having had a headache, sinus congestion, 
and coughing for five days in March 1987, which were assessed 
as sinus congestion with sinus headache after an examination.  
He complained of chills, a frontal headache, and stomach 
cramps in June 1987 that were attributed to dehydration and a 
viral syndrome.  His symptoms were alleviated within 24 hours 
with treatment.  In April 1987 he dislocated his left 
shoulder while wrestling and weight lifting.  He continued to 
experience subluxations and dislocations of the shoulder, and 
a surgical Bankhart procedure was performed in October 1987 
to stabilize the shoulder joint.

The veteran received ongoing treatment for patellofemoral 
pain syndrome in the left knee throughout 1989.  In August 
1993 he fell while playing football, incurring an injury to 
the left knee.  He underwent arthroscopic surgery on the 
knee, which revealed a stretched anterior cruciate ligament; 
an irregularity of the medial femoral condyle, consistent 
with early osteoarthritis changes; and a small tear in the 
medial meniscus, which was debrided.  He underwent a 
rehabilitation program following the surgery, but continued 
to complain of pain in the left knee.  He was separated from 
service based on the recommendation of a Medical Evaluation 
Board with a diagnosis of partial disruption of the left 
anterior cruciate ligament, a medial meniscus tear, and 
arthritis of the left knee.  At that time he was six feet 
tall and weighed 186 pounds.

In October 1992 the veteran complained of pain in the left 
thumb after having hyper-flexed the thumb playing football.  
His complaints were assessed as a contusion and possible 
ligament strain to the left thumb, which should resolve with 
time.  He complained of pain in the right elbow after having 
hyper-extended it in December 1992, with increasing pain in 
the elbow.  Examination showed full range of motion and good 
muscle strength, and no diagnosis of pathology was given.  He 
sprained his right ankle in July 1993 while playing ball.

Multiple audiometric examinations during service showed that 
the veteran's hearing acuity was generally within normal 
limits through January 1989.  Audiometric testing in April 
1992 resulted in the conclusion that he had a high frequency 
hearing loss in the left ear, probably due to noise exposure 
during his prior service in an artillery unit.  The puretone 
decibel thresholds in the right ear were within normal 
limits.  Additional audiometric testing in May 1992 showed 
normal hearing through 4000 Hertz in both ears, with 
borderline normal sensitivity in the right ear.  His word 
recognition ability for normal conversation was excellent 
bilaterally.  The audiologist found that the documented 
hearing loss was consistent with his history of noise 
exposure.  Hearing conservation plans were then implemented, 
including the use of hearing protection.  A subsequent 
audiometric evaluation in April 1993 showed that the puretone 
decibel thresholds were within normal limits at all Hertz 
levels in the right ear.  In February 1994 the puretone 
threshold at 6000 Hertz in both ears was 30; the remaining 
thresholds were within normal limits.

On a separation examination in February 1994 the veteran 
reported having or having had swollen or painful joints; 
hearing loss; sinusitis; stomach, liver, or intestinal 
trouble; broken bones; a painful or "trick" shoulder or 
elbow; a "trick" or locked knee; and foot trouble.  He denied 
having or having had frequent or severe headache and chronic 
cough.  The physician's comments regarding the veteran's 
history indicate that the left knee was swollen secondary to 
a cartilage tear; that the veteran had a mild, high frequency 
hearing loss due to noise exposure; that he had had sinusitis 
and diarrhea in the past; that he had broken the left wrist; 
and that the left shoulder injury resulted in no 
complications.  The physical examination revealed no 
abnormalities pertaining to any relevant body system.  
Audiometric testing revealed puretone decibel thresholds as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
20







The RO provided the veteran a Persian Gulf War registry 
examination in March 1996, during which he reported having 
had a pruritic rash on his back and chest for two to three 
years.  He also reported a five-year history of hearing loss; 
hoarseness with nasal congestion, and a cough since March 
1996; a dry cough at night for one or two years; and joint 
pain and stiffness pertaining to the right elbow, the right 
and left knees after physical exercise, and the left wrist 
following a fracture in 1984.  He stated that he had 
heartburn after meals and a change in his bowel habits two or 
three times a week.

The physical examination resulted in an assessment of 
dermatitis on the right shoulder and chest; tingling and 
numbness in the hands, probably due to carpal tunnel 
syndrome; a chronic night cough, probably due to post nasal 
drip secondary to vasomotor rhinitis; to rule out a hearing 
disturbance; and heartburn, possibly due to hyperacidity.  
The examiner referred the veteran to the specialty clinics 
for follow-up evaluation.

During the dermatology examination the veteran reported 
having received treatment for a pruritic, burning, recurring 
rash on the anticubital areas, the right shoulder, the groin, 
and feet.  Examination showed a dark, scaling rash over the 
right shoulder area, the inguinal folds and intergluteal 
areas, and a powdery rash over the soles of the feet.  The 
examiner provided diagnoses of a history of non-specific 
eczema to the arms; tinea versicolor of the back and chest; 
tinea cruris; and tinea pedis.

In conjunction with the audiometric examination the veteran 
reported a progressive hearing loss over the preceding years.  
He also reported having been exposed to noise while in 
service when he was assigned to an artillery unit for eight 
years and as an arms instructor for two years.  He was then 
employed in a prison where he experienced noise from 
machinery and the public address system.  Audiometric testing 
showed the following puretone decibel thresholds in the right 
ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
5







Speech audiometry revealed speech recognition ability of 
96 percent in the right.  The audiologist stated that the 
veteran's hearing was within normal limits bilaterally, that 
the speech reception thresholds were in agreement with the 
puretone averages, and that his speech discrimination score 
was excellent in the right ear and good in the left ear.  
Tympanometry showed normal middle ear function bilaterally.

In conjunction with the medical examination the veteran 
reported having pain and limited motion of the left shoulder 
and pain in the right knee and the left wrist.  He also 
registered gastrointestinal complaints consisting of "heavy 
gas," nausea, and poorly formed stools.  He was six feet tall 
and weighed 200 pounds, with a maximum weight during the 
preceding year of 190 pounds.  His carriage, posture, and 
gait were all normal.  Examination of the abdomen revealed no 
abnormalities, and there was no evidence of anemia, 
malnutrition, nausea, diarrhea, or constipation.  

There was a vertical scar on the anterior of the glenohumeral 
joint that was not tender to palpation.  His coordination and 
reflexes were normal.  The range of motion of the left 
shoulder was 180 degrees of forward flexion; abduction to 
160 degrees, in comparison to full abduction of 180 degrees; 
and normal interior and exterior rotation.  The range of 
motion of the left knee was from zero to 140 degrees without 
pain.  The diagnosis provided by the examiner consisted of a 
history of an alteration in stool with marked flatulence 
since serving in the Persian Gulf War, and that giardiasis 
was a diagnostic consideration.

During the orthopedic examination the veteran reported having 
some pain and limitation of the left shoulder.  He also 
complained of severe pain in the left knee with exercise and 
severe pain in the left wrist following a fracture in 1989.  
The only treatment of his joint complaints consisted of 
exercise to increase muscle strength.  The examiner noted 
that the veteran was a very large, muscular person.  He was 
six feet tall and weighed 196 pounds.  He had been employed 
as a Federal Corrections officer for the previous eight 
months and had not missed any work.

On examination he walked without a limp.  The arthroscopic 
scars on the [right] knee were healed.  The examiner found 
that the in-service surgery had produced excellent results, 
with no lack of stability in the knee ligaments.  The knee 
was quite firm with all movements.  There was no evidence of 
inflammation, heat, redness, swelling, or joint effusion.  
The range of motion of the knee was from zero to 130 degrees, 
which the examiner characterized as full.  The motion of both 
knees, both ankles, both hips, and the left wrist was normal.

The examination also revealed that the surgical scar on the 
left shoulder was well healed.  The examiner found that the 
veteran had had good results from the in-service surgery, 
without any subsequent dislocations.  He stated that although 
some limitation of motion was likely to result from the 
surgical repair, the veteran had regained essentially a full 
range of motion.  He was able to fully reach overhead, behind 
his head, and behind his back, although he complained of 
tension and pain in the shoulder with full reaching.  There 
was no evidence of muscle atrophy in the shoulder or arm.  
The examiner found that the veteran had, in fact, 
hypertrophied the muscles by working out, in that he was a 
very muscular person.  The veteran denied any motor or 
sensory loss in any of the extremities.

X-ray studies of both shoulders showed that they were normal, 
with no narrowing of the joint spaces, arthritic changes, or 
improperly positioned bones.  The X-rays showed that the 
fracture of the left wrist was no longer evident, with no 
evidence of arthritis.  Both knees and both feet were normal 
in appearance, with no bony abnormality and well preserved 
joint spaces.  The examiner characterized the residual 
disability from the left shoulder surgery as mild.

During the neurology examination the veteran complained of 
numbness in the middle three fingers of both hands.  He also 
reported having had headaches while in service, but denied 
that headaches were a problem following his separation from 
service.  He denied taking any medication for any of his 
complaints.  Examination showed no neurological abnormalities 
except for a positive Tinel's sign on the left, strong and 
equal motor power on both sides, no muscle atrophy, normal 
reflexes, and no sensory deficit.

When undergoing electromyography (EMG) and nerve conduction 
studies (NCS) of the upper extremities the veteran reported a 
one-year history of numbness in the upper extremities.  The 
diagnostic testing showed findings indicative of right side 
carpal tunnel syndrome and bilateral compressive ulnar 
neuropathy.  There was no evidence of cervical radiculopathy.

In support of his claim the veteran submitted statements from 
four individuals in which they reported that he complained of 
pain, stiffness, and giving out of the left knee.  They also 
indicated that he had difficulty hearing, in that he 
increased the volume on the television.  He also complained 
of pain in every joint in his body.  He complained of 
shortness of breath, fatigue, sluggishness, and constant 
stomach problems.  He also experienced itchy skin rashes, a 
loss of appetite, and significant weight loss.

The RO found that the March 1996 gastrointestinal examination 
was not adequate for rating purposes because the examiner had 
not determined the cause of the veteran's complaints, and an 
additional examination was conducted in October 1996.  At 
that time the veteran reported having developed loose stools 
while serving in the Persian Gulf, and that testing had been 
positive for giardiasis.  He continued to experience loose 
stools in spite of modification of his diet.  He complained 
of daily loose stools and nausea, a large amount of gas, and 
a recurrent sour stomach with abdominal cramps.  On 
examination the bowel sounds were hyperactive, with 
discomfort in the mid-epigastric area.  There were no masses, 
and his weight was 207 pounds.  He denied any history of 
significant weight loss, and there was no evidence of anemia 
or malnutrition.  The examiner provided a diagnosis of 
history of giardia-positive stool during the Persian Gulf 
War, and chronic loose stools as a residual of giardiasis.  
Diagnostic testing at that time was negative for giardiasis.

The veteran presented the report of an October 1996 
colonoscopy from a private physician, which showed that the 
bowel was normal, with no evidence of polyps or inflammation.

In his December 1997 notice of disagreement the veteran 
stated that he experienced massive weight loss and abdominal 
pain due to nausea and diarrhea.  In reference to tinea 
cruris he stated that he experienced small bumps and sores on 
his scalp, and that the use of ointments had not prevented 
the recurrence of his skin rashes.  He also stated that he 
experienced extreme pain in the left knee with running, which 
he was required to do in his employment; that his knee 
occasionally gave out; and that his knees became stiff and 
painful with prolonged sitting.  He also experienced a loud 
"pop" and pain on extending the knee.  He stated that he had 
very frequent loss of strength in the left shoulder with 
chest-high or overhead lifting and muscle fatigue pain with 
exertion.

During a November 1999 hearing the veteran testified that he 
had loose stools after every meal.  He had been taking a 
protein supplement for the previous two years, which had not 
improved his bowel functioning.  He indicated that the 
protein intake had, in fact, increased the problem.  He 
stated that he had pain when lifting with the left shoulder, 
specifically when performing overhead pulls and chest 
thrusts.  He indicated that his warm-up exercises consisted 
of repetitive stretching, and that after two sets of 
15 stretches he had to rest the shoulder.  He stated that the 
strength in the left shoulder gave out with a constant, 
static push, which he characterized as lack of endurance.

The veteran also testified that his left knee became stiff 
with sitting 15 to 20 minutes, that the knee popped with 
extension, and that he could feel "crunching" in the knee 
with flexion.  He also testified that he had a daily rash on 
his scalp and the back of the neck, which was extremely 
painful and constantly itching.  The skin on his feet also 
got very dry, scaly, and itchy, with cuts between the toes.  
He reported having had the same problem with his feet while 
he was in service, for which a corpsman gave him an anti-
fungal cream.  None of the creams he had used helped the 
problem, and the anti-fungal cream had made it worse.  He 
thought he had a hearing loss because people told him he kept 
his television too loud.  He stated that his headaches had 
abated and were no longer a problem.

The veteran also testified that when working in an artillery 
unit they had to manually load the artillery rounds, which 
weighed 50-60 pounds, and the loading tray, which weighed 15-
20 pounds.  He indicated that they sometimes performed four 
or five dismounts in an hours time, which he characterized as 
repetitive movement.  He further testified that he 
experienced numbness and tingling while on active duty, and 
that his arms continued to go to sleep if he kept his elbows 
in a bent position.  When questioned about joint pain he 
stated that he primarily had pain in the left knee and the 
left shoulder, and that his remaining joints caused no 
problems.  He described the pain in his knee as a daily, 
agonizing pain.  Transcript.

The RO provided the veteran an additional dermatology 
examination in January 2000, during which he reported having 
a rash in the groin area and between his toes and on the 
sides of the feet, which he treated with Lotrimin.  He also 
reported having varying coloration of the skin on his back 
and chest.  Examination showed hyperpigmentation in the groin 
and along the upper inner thighs, with an indiscreet border 
and fine scale.  There was also scaling on the soles and 
borders of the feet with mild maceration, without fissures.  
The examiner described small, mosaic-looking areas of lighter 
skin with very fine scale on the back, scattered small healed 
pustules and hyperpigmented areas over the back, large healed 
pustular lesions on the back of the neck, and a small healing 
pustule on the scalp.  She stated that no photographs were 
being provided because the skin disorders did not result in 
any disfigurement.  She provided diagnoses of tinea cruris of 
the groin, mildly active; tinea pedis and dishydrotic eczema 
of the feet; tinea versicolor of the back; healed small 
pustules on the back of the neck; and recurrent pustules on 
the scalp.

The report of a January 2000 orthopedic examination shows 
that the veteran reported having pain, weakness, stiffness, 
swelling, instability, locking, fatigability, and limited 
endurance in the left knee.  He denied taking any medication 
for the problem.  He exercised every other day to build up 
the muscle in the knee while using a knee brace.  He was not 
able to jog due to left knee pain, and weather changes and 
increased activity aggravated the pain.  He also had knee 
pain with prolonged sitting, and had to stretch the left leg 
to relieve the pain.  

Examination of the left knee revealed no swelling, erythema, 
or increased temperature.  There was tenderness along the 
medial joint line and audible crepitus.  Knee ligaments were 
intact to 90 degrees, and the veteran was able to do 
repetitive flexion and extension in the 90 degree arc without 
difficulty.  On squatting he developed knee pain at 80 
degrees of knee flexion, which the examiner found to be 
indicative of low endurance of the left knee to workloads.  
The examiner provided a diagnosis of chronic left knee 
problems with limitation of motion, chronic pain, and 
decreased work tolerance.  A subsequent X-ray study showed 
early osteoarthritis in the patellofemoral compartment.

The veteran also reported having pain, limited motion, 
weakness, fatigability, and lack of endurance in the left 
shoulder.  He did weight lifting three times a week to build 
up strength in the shoulder.  Examination revealed an 
11 centimeter scar over the left pectoral groove that varied 
in width from one half to one and a half centimeters.  There 
was no evidence of muscle atrophy, in that the veteran was 
quite muscular and well built.  Passive and active flexion of 
the shoulder was painful at 106 degrees, but motion was 
possible to 110 degrees.  He could abduct the shoulder to 
110 degrees without pain, and to 112 degrees with pain.  
Internal rotation was painful at 12 degrees but was possible 
to 18 degrees, and external rotation was limited to 
74 degrees due to pain.  The examiner noted audible crepitus 
with movement of the shoulder.  Muscle strength in the 
muscles controlling the left shoulder was within normal 
limits within the pain-free range.  There was no evidence of 
tenderness, erythema, or swelling.  The examiner provided a 
diagnosis of chronic left shoulder pain and limitation of 
motion and significant functional impairment.  He did not 
describe any underlying shoulder pathology.

The veteran also underwent an additional gastrointestinal 
examination in January 2000, during which he denied having 
received any treatment since the previous VA examination.  
His then current symptoms included increased flatus on a 
daily basis, crampy lower abdominal pains, some nausea, 
occasional heartburn, and occasional tenesmus.  He had a bout 
of diarrhea every one or two weeks which lasted up to several 
hours, for which he took Pepto-Bismol.  He took no medication 
on a regular basis.  His appetite was excellent and he 
experienced no weight loss.  

The examiner stated that the most common causes of chronic 
diarrhea included irritable bowel disease, and that the 
veteran should undergo blood tests and a colonoscopy to look 
for evidence of inflammation or malabsorption.  Those tests 
were administered, following which the examiner stated the 
relevant blood values were all within normal limits, an 
endoscopy of the small bowel showed no abnormalities, and a 
colonoscopy with large bowel biopsies was negative.  He then 
provided a diagnosis of irritable bowel syndrome.

The veteran provided testimony before the Board in February 
2001, at which time he stated that his claim for service 
connection for hearing loss was based on complaints from his 
family members that he kept the volume on the television too 
loud.  He also testified that the perceived hearing loss 
would affect his employment as a Federal corrections officer 
if he was unable to hear an altercation occurring out of 
sight.  He stated that he first experienced tinea pedis while 
in service after long marches, which he treated with over the 
counter medication, and that the problem had gotten 
progressively worse.  He also stated that he reported the 
problem to the corpsman, but did not know if it was 
documented in his medical records.  He had exacerbations of 
tinea cruris about twice a month that lasted five to seven 
days.  He further testified that during a VA examination he 
reported coughing at night, which he claimed to be an 
undiagnosed illness, and that the VA representative, not the 
physician, classified the problem as vasomotor rhinitis; he 
denied having asserted that he had vasomotor rhinitis.  He 
reported having clogged sinuses that interfered with his 
breathing.

The veteran also testified that he served in the Persian Gulf 
War in 1990 and 1991, after which he began experiencing 
headaches, numbness, night coughing, and joint pains.  He 
stated that he continued to have headaches, but not as often 
as previously.  He had headaches when his sinuses were 
clogged.  The headaches were sometimes so severe that he had 
to lie down in a quiet room.  He also stated that his hands 
would become numb and he had sharp pains in his elbows if he 
sat with his arms on armrests, which was relieved by relaxing 
his arms and shaking his hands.  While in service he banged 
his elbows against the sides of the truck many times while 
loading and unloading ammunition.  In reference to joint 
pain, he stated that the pain primarily occurred in the 
elbows and knees.  His left knee became stiff with prolonged 
sitting and locked in place, so he had to repeatedly stretch 
his leg.  His knee popped when he stood on it.  He stated 
that the scar on his left shoulder was painful and definitely 
limited movement of the shoulder.  He also stated that the 
arthroscopic scars on his knee, including the entire top of 
his knee, was occasionally very tender.  He asserted that his 
irritable bowel syndrome should be considered for an extra-
schedular rating because he had to be absent from work often 
because of diarrhea.  He also stated that he had abdominal 
cramping and gas on a daily basis.  He took over the counter 
medication, primarily Pepto-Bismol, but denied having 
received any professional treatment for any of his medical 
problems since he was separated from service.  Transcript.

Duty to Assist

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claims was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5103 and 5103A).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
provisions of the VCAA apply to all claims for benefits not 
yet final as of the date of enactment.  Holliday v. Principi, 
No. 99-1788 (U.S. Vet. App. Feb. 22, 2001).

The RO informed the veteran of the evidence needed to support 
his claim, including the evidence required to establish 
service connection based on an undiagnosed illness arising 
from service in the Persian Gulf War, in February 1996, June 
1996, and September 1996.  The RO provided the veteran a 
statement of the case in October 1999 and a supplemental 
statement of the case in June 2000 in which the RO informed 
the veteran of the regulatory requirements for entitlement to 
the claimed benefits, and the rationale for not awarding 
benefits.  The veteran's representative reviewed the claims 
file in September 2000 and February 2001 and did not indicate 
that the veteran had any additional evidence to present.  The 
RO notified the veteran that his appeal was being certified 
to the Board, and informed him that any additional evidence 
that he had should be submitted to the Board.  The Board 
finds, therefore, that VA has fulfilled its obligation to 
inform the veteran of the evidence needed to substantiate his 
claim.

The RO obtained the veteran's service medical records and 
provided him multiple VA medical examinations in March 1996, 
October 1996, and January 2000.  The veteran's representative 
has asserted that the March 1996 and January 2001 dermatology 
examinations are not adequate for rating purposes because the 
examinations did not occur during an active phase of the 
veteran's skin disorders.  The examiners indicated, however, 
that the skin diseases were active at the times of the 
examinations, in that the examiners documented clinical 
findings indicative of active disease.  The Board finds, 
therefore, that the evidence of record is adequate for rating 
purposes.

The veteran's representative also asserts that the Board 
should obtain an opinion from VA's General Counsel regarding 
the validity of 38 C.F.R. § 3.317, the regulation pertaining 
to the establishment of service connection for undiagnosed 
illnesses resulting from service in the Persian Gulf War, on 
the basis that the regulation is more restrictive than the 
underlying statute, 38 U.S.C.A. § 1117.  The General Counsel 
and the Court have had the opportunity in the past to rule on 
that issue, and have not found the regulation to be invalid.  
In VAOPGCPREC 8-98 and VAOPGCPREC 4-99 the General Counsel 
reviewed the regulation and did not find the regulation to be 
invalid.  The Court reviewed the regulation in Neumann v. 
West, 14 Vet. App. 12 (2000), vacated on other grounds (U.S. 
Vet. App. April 2, 2001), and upheld the validity of the 
regulation.  The Board finds, therefore, that additional 
development of that issue is not warranted.

The veteran's representative has also requested that the 
claims be remanded to the RO in order to obtain a medical 
opinion regarding a possible nexus between the veteran's 
currently diagnosed medical disorders and an in-service 
disease or injury.  In the absence of contemporaneous medical 
evidence documenting the existence of an in-service disease 
or injury, however, any medical nexus opinion would be based 
on the veteran's reported history and would not, therefore, 
be probative of such a relationship.  Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (the Board is not required to 
accept a medical opinion that is based on the appellant's 
recitation of medical history).  The Board finds, therefore, 
that remand of the claims to obtain such an opinion is not 
warranted.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(additional development is not required if no benefit would 
accrue to the veteran).

The veteran provided testimony at a hearing before the RO 
Hearing Officer in November 1999 and before the Board in 
February 2001, during which he denied having received any 
medical treatment for the claimed disabilities since his 
separation from service in 1994.  The Board concludes that 
all relevant data has been obtained for determining the 
merits of the veteran's appeal and that VA has fulfilled its 
obligation to assist him in the development of the relevant 
evidence.

Service Connection
Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  

If a veteran served for 90 days in active service, and an 
organic disease of the nervous system develops to a degree of 
10 percent or more within one year from the date of 
separation from service, such disease may be service 
connected even though there is no evidence of such disease in 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed illnesses) 
that either became manifest during service in the Southwest 
Asia theater of operations during the Persian Gulf War or 
became manifest to a degree of disability of 10 percent or 
more within any presumptive period prescribed by VA.  
Compensation is warranted if the Persian Gulf veteran 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms.  Compensation is 
not payable under this provision if by history, physical 
examination, and laboratory tests the disability can be 
attributed to any known clinical diagnosis.  The term "signs" 
is defined as objective evidence perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.

The determination as to whether service connection is 
warranted is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. 
§ 3.303(a).  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  If so, the claim is denied; 
if the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  38 U.S.C.A. § 5107, as 
amended by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Tinea Pedis

The service medical records are silent for any complaints or 
clinical findings pertaining to a skin disorder of the feet.  
The examiner in March 1996 provided a diagnosis of tinea 
pedis based on the clinical findings resulting from the 
examination, and the Board finds that the claim is supported 
by a current medical diagnosis of disability.  Hickson, 12 
Vet. App. at 253.  The medical evidence does not, however, 
document the in-service incurrence of the disease, or show 
that it is otherwise related to service. 

The veteran told the examining physician and testified that 
he had tinea pedis during service.  Although his service 
medical records document the extensive treatment that he 
received for other medical complaints, including other skin 
disorders, they make no reference to any signs or symptoms of 
a skin disorder affecting the feet.  He has not stated that 
the disorder was incurred during his combat service, so the 
provisions of 38 U.S.C.A. § 1154(b) pertaining to combat 
veterans are not applicable.  In his December 1995 claim he 
indicated that he was claiming service connection for 
"unknown body rashes" based on service in the Persian Gulf 
War, but he did not report having tinea pedis during service.  
The Board finds, therefore, that his assertions of having 
tinea pedis during service are not credible.  Madden v. 
Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is 
entitled to discount the weight, credibility, and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence).

There is no medical documentation showing that the veteran 
had tinea pedis prior to March 1996, more than a year and a 
half after he was separated from service.  The probative 
evidence does not show, therefore, a chronic disease in 
service, a showing of continuity of symptoms after discharge, 
or a nexus between an in-service disease or injury and the 
current medical diagnosis.  Hickson, 12 Vet. App. at 253; 
38 C.F.R. § 3.303.  The Board finds, therefore, that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for tinea pedis.

Right Ear Hearing Loss

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal 
hearing is from zero to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  Id. at 157.  
The determination of whether the veteran has a ratable 
hearing loss is governed by 38 C.F.R. § 3.385, which states 
that hearing loss shall be considered a disability when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 
26 decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.

Regarding the right ear, the service medical records show 
that on the veteran's separation examination in February 1994 
the puretone threshold at 6000 Hertz was 30 decibels, which 
is indicative of some degree of hearing loss.  Hensley, 
5 Vet. App. at 157.  The audiometric testing performed in 
February 1994 and March 1996 did not show, however, that the 
veteran has a right ear hearing loss disability as defined in 
38 C.F.R. § 3.385.  In the absence of current audiometric 
testing showing that he has a hearing disability, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for right ear hearing loss.

A Disorder Manifested by a Chronic Night Cough

The veteran has claimed entitlement to compensation benefits 
for a chronic night cough as an undiagnosed illness arising 
from his service in the Persian Gulf War, during which he was 
exposed to adverse environmental conditions.  The examiner 
conducting the March 1996 Persian Gulf Registry examination 
found that his complaints of night coughing were due to 
vasomotor rhinitis, and provided a diagnosis of that 
disorder.  Although the veteran has asserted that his symptom 
was attributed to vasomotor rhinitis by a VA representative, 
not a physician, the medical evidence clearly shows that, 
based on the results of the examination, the examining 
physician diagnosed his complaint and the clinical findings 
as vasomotor rhinitis.  Because the symptom has been 
attributed to a known clinical diagnosis, service connection 
cannot be considered under the provisions pertaining to 
undiagnosed illnesses arising from the Persian Gulf War.  
38 C.F.R. § 3.317.

With the exception of a reference to sinusitis early in 
service, the service medical records make no reference to a 
chronic respiratory problem, nor did the veteran report 
having had a chronic respiratory disorder during service.  
The diagnosis of vasomotor rhinitis was made more than a year 
and a half following his separation from service, and is not 
shown to be related to an in-service disease or injury.  The 
Board finds, therefore, that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a disorder manifested by a chronic night 
cough, which has been diagnosed as vasomotor rhinitis.
Headache Disorder

The veteran has also claimed entitlement to compensation 
benefits for a headache disorder, including as an undiagnosed 
illness arising from his service in the Persian Gulf War.  
His service medical records reflect a few complaints of 
headaches 

generally in association with other symptoms.  However, on 
his separation examination he denied having or having had 
severe or frequent headaches and the service medical records 
do not reflect a diagnosis of a headache disorder as such.  

The veteran underwent a VA neurology examination in March 
1996, during which he reported having had headaches while in 
service.  However, he denied that headaches were a problem 
following his separation from service.  At the November 1999 
hearing he testified that his headaches had abated and were 
no longer a problem.  Thus, the evidence shows that the 
veteran did not have a chronic headache disorder in service 
or for several years thereafter.    

During the February 2001 hearing the veteran reported having 
severe headaches which he tended to associate with sinus 
problems.  This was about seven years after service.  There 
is no competent evidence of record documenting any current 
headaches or showing that any recent headaches are related to 
service, including duty in the Persian Gulf, and the veteran 
has identified no such evidence.  As noted, when he was 
provided a VA neurology examination, he denied experiencing 
headaches.  His subjective complaints, which have been very 
inconsistent, are not sufficient to support a grant of 
service connection for an undiagnosed illness pursuant to 
38 C.F.R. § 3.317.  

In the absence of probative evidence showing that the veteran 
has a headache disorder related to service or that headaches 
are a manifestation of an undiagnosed illness, the Board 
finds that the preponderance of the evidence is against the 
claim of entitlement to service connection for a headache 
disorder.  Hickson, 12 Vet. App. at 253; 38 C.F.R. § 3.303.

Carpal Tunnel Syndrome of the Right Wrist and Bilateral Ulnar 
Neuropathy

The veteran has also claimed entitlement to compensation 
benefits for numbness and tingling in the upper extremities 
as an undiagnosed illness arising from his service in the 
Persian Gulf War.  The VA neurology examination in March 
1996, which included an EMG and NCS, resulted in the symptoms 
being diagnosed as carpal tunnel syndrome of the right wrist 
and bilateral compressive ulnar neuropathy.  Because his 
symptoms have been attributed to a known medical diagnosis, 
the criteria for consideration of the disability under the 
provisions of 38 C.F.R. § 3.317 are not met.

The service medical records are silent for any complaints of 
numbness or tingling in the upper extremities, and multiple 
examinations failed to reveal any such abnormality.  The 
Board again notes that the veteran did not state that the 
disorder was incurred during his combat service.  38 U.S.C.A. 
§ 1154(b).  There is no medical documentation showing the 
existence of the disorder prior to March 1996, more than a 
year and a half following his separation from service.  Thus, 
to the extent that the veteran has an organic disease of the 
nervous system, the evidence does not show that any such 
disorder became manifest to a degree of 10 percent or more 
within one year of his separation from service to support a 
grant of service connection of a presumptive basis.  
38 C.F.R. § 3.307, 3.309.  

Although the veteran has attributed the neurological deficit 
to injuries to the upper extremities while loading and 
unloading artillery ammunition, that opinion is not probative 
because the veteran is not competent to provide evidence on 
the etiology of a medical disorder.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Board finds, therefore, that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for carpal tunnel syndrome 
of the right wrist and bilateral compressive ulnar 
neuropathy.

Joint Pain

The veteran has further claimed entitlement to compensation 
benefits for pain in multiple joints as an undiagnosed 
illness arising from his service in the Persian Gulf War, 
apparently based on that symptom being shown in 38 C.F.R. 
§ 3.317 as a possible manifestation of an undiagnosed 
illness.  During the March 1996 examinations he described the 
joint pain as being in the left shoulder, the right elbow, 
the right and left knees, and the left wrist.  The pain in 
the left shoulder, the left knee, and the left wrist is a 
symptom of musculoskeletal disorders for which service 
connection has been established, and cannot be considered in 
determining his entitlement to service connection pursuant to 
38 C.F.R. § 3.317.  38 C.F.R. § 4.14.  The pain in the right 
elbow was attributed to the compressive ulnar neuropathy, for 
which service connection has been denied.  Examination of the 
right knee, including an X-ray study, failed to reveal any 
objective indications of chronic disability manifested by one 
or more signs or symptoms, in that examination of the knee 
was normal.  The Board finds, therefore, that the criteria 
for consideration under the provisions of 38 C.F.R. § 3.317 
are not met.

Service connection based on direct incurrence requires a 
current medical diagnosis of disability.  Pain, in the 
absence of any objective evidence of underlying pathology, 
does not constitute a disability for which service connection 
can be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  The Board finds, therefore, that the preponderance 
of the evidence is against the claim of entitlement to 
service connection for joint pain.

Disability Evaluations

Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  If the minimum 
schedular evaluation requires residuals and the schedule does 
not provide a no-percent evaluation, a no-percent evaluation 
is assigned when the required residuals are not shown.  
38 C.F.R. § 4.31.

The veteran has appealed the disability ratings initially 
assigned with the grants of service connection in May 1997.  
Because he has appealed the initial ratings, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson, 12 Vet. App. at 119.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints.  38 C.F.R. § 4.45.

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent rating applies for X-ray 
evidence of involvement of two or more major joints.  A 
20 percent rating applies for X-ray evidence of involvement 
of two or more major joints, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107, as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000); see Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 C.F.R. § 4.3.

Irritable Bowel Syndrome

Diagnostic Code 7319 for irritable colon syndrome provides a 
maximum 30 percent rating if the disorder is severe, with 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  38 C.F.R. § 4.114.

The veteran's irritable bowel syndrome has been evaluated as 
30 percent disabling since January 1996, when he initially 
claimed entitlement to service connection.  He has, 
therefore, been awarded the maximum schedular rating 
available for the disorder, and a higher rating based on 
consideration of the rating schedule is not feasible.  

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The evidence does not show that the irritable bowel syndrome 
has resulted in any hospitalizations, nor has the veteran 
sought any medical treatment for the disorder since his 
separation from service.  In addition, the evidence does not 
show that the gastrointestinal disorder has caused marked 
interference with employment.  Although the veteran contends 
that a higher rating is warranted based on extra-schedular 
considerations because he is required to be absent from work 
often due to chronic diarrhea, the evidence does not indicate 
that the disorder has otherwise interfered with his 
employment or that the affect on his employment is greater 
than that contemplated by the 30 percent rating that has been 
assigned.  In short, there has been no showing that the 
application of the regular schedular criteria is impractical.  
The Board finds, therefore, that remand of the case to the RO 
for referral to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of an extra-schedular rating is not appropriate.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996).

The Residuals of a Bankhart Procedure to the Left Shoulder

With the grant of service connection in May 1997, the RO 
evaluated the left shoulder disability under Diagnostic Code 
5201 for limited motion of the arm.  With the assignment of 
the 10 percent rating in June 2000, which was based on 
limitation of motion that was otherwise non-compensable, pain 
with use, and limited endurance, the RO evaluated the 
disability under Diagnostic Code 5203 for impairment of the 
clavicle or scapula.

Diagnostic Code 5201, pertaining to limitation of motion of 
the arm, provides a maximum 40 percent rating for the major 
arm, and a 30 percent rating for the minor arm, if motion is 
limited to 25 degrees from the side.  A 30 percent 
(20 percent if minor arm) applies if motion is limited to 
midway between the side and shoulder level.  A minimum 
20 percent rating applies if motion is limited to shoulder 
level in either arm.  38 C.F.R. § 4.71a.

Diagnostic Code 5203 for impairment of the clavicle or 
scapula provides a 20 percent rating (major or minor 
extremity) for dislocation of the clavicle or scapula, a 
20 percent rating for non-union with loose movement, a 
10 percent rating for non-union without loose movement, and a 
10 percent rating for mal-union of the clavicle or scapula.  
If these definitions are not applicable, the disorder is to 
be rated on the impairment of function of the contiguous 
joint.  38 C.F.R. § 4.71a.

The left shoulder disability is manifested by complaints of 
pain and limited endurance and range of motion of 180 degrees 
of forward flexion, 160 degrees of abduction, and normal 
interior and exterior rotation.  The normal range of motion 
of the shoulder is to 180 degrees of forward flexion, 
180 degrees of abduction, and 90 degrees of internal and 
external rotation.  38 C.F.R. § 4.71, Plate I.  

The Board notes that during the January 2000 orthopedic 
examination the examiner recorded a range of motion of 
106 degrees of flexion, 110 degrees of abduction, internal 
rotation of 12 degrees, and external rotation to 74 degrees.  
The range of motion was limited due to the veteran's 
complaints of pain.  The X-ray study in March 1996 failed to 
reveal any abnormalities in the left shoulder, and the 
examiner in January 2000 did not provide a diagnosis for any 
underlying pathology in the left shoulder; he assessed the 
veteran's complaints as "chronic left shoulder pain."  The 
evidence also shows that the strength in the left shoulder 
was normal, that the veteran is a very muscular person, and 
that he lifts weights three times a week.  The Board finds 
that his subjective complaints pertaining to the left 
shoulder are inconsistent with being well muscled and lifting 
weights, specifically in the absence of any diagnosis of 
current shoulder pathology.  The examiner in March 1996 found 
that in-service surgical repair had produced excellent 
results.  The Board finds, therefore, that the most 
representative range of motion is that documented in March 
1996.  See Powell v. West, 13 Vet. App. 31 (1999) (although 
the present level of disability is the issue to be decided, 
the most recent examination is not always controlling).

Pursuant to Diagnostic Code 5201, a disability rating in 
excess of 10 percent is applicable if motion of the arm is 
limited to shoulder level, or 90 degrees.  38 C.F.R. § 4.71, 
Plate I.  The evidence does not show that motion of the left 
arm is limited to or nearly approximating shoulder level.  

In accordance with Diagnostic Code 5203, a disability rating 
in excess of 10 percent is warranted if the disability is 
manifested by dislocation of the clavicle or scapula, or non-
union of those bones with loose movement.  The evidence 
indicates that the veteran has not experienced dislocation of 
the shoulder since the surgical repair while in service, or 
that the surgical repair resulted in loose movement of the 
joint.  The Board finds, therefore, that the criteria for a 
disability rating in excess of 10 percent based on the Rating 
Schedule have not been met since the initiation of the 
veteran's claim.  Fenderson, 12 Vet. App. at 119.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The left 
shoulder disability is manifested by complaints of pain and 
limited endurance.  In the absence of any compensable 
limitation of motion, the Board finds that the pain and 
limited endurance are appropriately compensated by the 
10 percent rating that has been assigned pursuant to 
Diagnostic Code 5203.  

The veteran's representative contends that a separate rating 
for the surgical scar is warranted.  Diagnostic Code 7803 
provides a 10 percent evaluation if a superficial scar is 
poorly nourished with repeated ulceration.  Diagnostic Code 
7804 provides a 10 percent evaluation for superficial scars 
that are tender and painful on objective demonstration.  
Diagnostic Code 7805 for other scars indicates that other 
scars are to be evaluated based on the limitation of function 
of the part affected.  38 C.F.R. § 4.118.

During the February 2001 hearing the veteran testified that 
the left shoulder scar was extremely painful, and that it 
resulted in limitation of function of the shoulder.  The 
multiple medical examinations, however, showed that the scar 
was well healed and non-tender on objective demonstration.  
None of the medical evidence indicates that the scar is 
poorly nourished, ulcerated, or productive of any limitation 
of function.  The Board finds that the veteran's assertions 
are not credible, and that the criteria for a separate 
10 percent rating for the surgical scar are not met.

For the reasons shown above the Board has determined that the 
preponderance of the evidence is against the appeal to 
establish entitlement to a disability rating in excess of 10 
percent for the residuals of a Bankhart procedure to the left 
shoulder (minor).

The Residuals of Internal Derangement of the Left Knee

Diagnostic Code 5257, pertaining to impairment of the knee 
with recurrent subluxation or lateral instability, provides a 
10 percent disability rating for slight impairment, a 
20 percent rating for moderate impairment, and a 30 percent 
rating for severe impairment.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 for limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 
60 degrees, a 10 percent rating where flexion is limited to 
45 degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a.  

Diagnostic Code 5261 for limitation of extension of the leg 
provides a non-compensable rating if extension is limited to 
five degrees, a 10 percent rating if limited to 10 degrees, a 
20 percent rating if limited to 15 degrees, a 30 percent 
rating if limited to 20 degrees, a 40 percent rating if 
limited to 30 degrees, and a 50 percent rating if limited to 
45 degrees.  38 C.F.R. § 4.71a.

The residuals of internal derangement of the left knee are 
manifested by arthritic changes, crepitus, complaints of 
pain, no instability, and range of motion of zero to 
130 degrees without pain.  The normal range of motion of the 
knee is from zero degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II.  

Degenerative arthritis is to be rated based on limitation of 
motion.  A disability rating in excess of 10 percent based on 
limitation of motion requires that flexion of the knee be 
limited to 30 degrees or that extension be limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 
and 5261.  The evidence shows that the range of motion of the 
veteran's left knee, including any limitation of motion due 
to pain, is not limited to 30 degrees of flexion or 
15 degrees of extension.  Even with consideration of 
complaints of pain the veteran can flex and extend his left 
knee beyond the ranges contemplated for an evaluation in 
excess of 10 percent.  DeLuca, 8 Vet. App. at 202.  The Board 
finds, therefore, that the criteria for a disability rating 
in excess of 10 percent based on limitation of motion have 
not been met since the initiation of the veteran's claim.  
Fenderson, 12 Vet. App. at 119.

Since service connection was established in May 1997, the 
left knee disorder has been rated under Diagnostic Code 5257 
for subluxation and instability of the knee.  Entitlement to 
a disability rating in excess of 10 percent based on 
instability requires evidence showing that the instability is 
moderate.  None of the multiple medical examinations have 
revealed any instability in the knee.  Although the veteran 
claims that his left knee "gives out," his assertions are not 
supported by the objective medical evidence, which shows that 
the knee is stable.  The Board finds, therefore, that 
entitlement to a disability rating in excess of 10 percent 
based on instability is not shown.

According to Diagnostic Code 5003, a 10 percent rating 
applies for X-ray evidence of arthritis in a major joint that 
is non-compensable based on limitation of motion.  A 
10 percent rating is currently in effect for the left knee 
disorder under Diagnostic Code 5257.  The Board finds, 
therefore, that the application of the provisions of 
Diagnostic Code 5003 does not result in a higher disability 
rating.  See Hicks v. Brown, 8 Vet. App. 417 (1995).

As previously stated, the evaluation of a musculoskeletal 
disability requires consideration of all of the functional 
limitations imposed by the disorder.  Spurgeon, 10 Vet. App. 
at 194.  The left knee disability is manifested by pain and 
limited endurance of the joint.  Diagnostic Code 5257, under 
which the left knee disorder is rated, is not based solely on 
limitation of motion and incorporates all of the functional 
limitations imposed by the disability.  Johnson v. Brown, 
9 Vet. App. 7 (1996).  Because the evidence does not show 
that the left knee disability is manifested by any 
instability or subluxation, the Board finds that the 
functional limitations imposed by the left knee disability 
are appropriately compensated by the 10 percent rating that 
has been assigned under Diagnostic Code 5257.

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  The 
General Counsel subsequently clarified that opinion and held 
that in order to merit separate evaluations under Diagnostic 
Codes 5003 and 5257, the disability must meet the criteria 
for the minimum evaluation under both Diagnostic Codes 5257 
and 5003.  VAOPGCPREC 9-98.  The evidence does not show that 
the limited motion of the right knee meets the criteria for 
the minimum evaluation under Diagnostic Codes 5260 or 5261.  
The Board finds, therefore, that separate ratings are not 
warranted.

A disability rating in excess of the minimum compensable 
rating for the joint, which is 10 percent, has been assigned 
under Diagnostic Code 5257.  The consideration of an 
increased rating based on the provisions of 38 C.F.R. § 4.59 
is not warranted, since the veteran is in receipt of the 
minimum compensable evaluation for arthritis of the knee.  

The veteran's representative also contends that a separate 
compensable rating is warranted for the arthroscopic scars on 
the left knee.  The examinations have repeatedly shown, 
however, that the arthroscopic scars are well healed and not 
poorly nourished, ulcerated, tender and painful on objective 
demonstration, or productive of any functional limitations.  
The Board finds, therefore, that the criteria for a separate 
compensable rating for the surgical scars is not warranted.

For the reasons shown above the Board has determined that the 
preponderance of the evidence is against the appeal to 
establish entitlement to a disability rating in excess of 
10 percent for the residuals of internal derangement of the 
left knee.

Tinea Cruris and/or Tinea Versicolor

In the May 1997 rating decision the RO awarded separate 
grants of service connection for tinea cruris and tinea 
versicolor, both of which were rated as non-compensable.  In 
his notice of disagreement the veteran referred to tinea 
cruris, but he described a rash on his scalp, not in the 
groin area.  Although the RO has characterized the issue on 
appeal as pertaining to the rating assigned for tinea cruris, 
the Board finds that his appeal incorporates the issue of the 
rating assigned for tinea versicolor.  Buckley v. West, 12 
Vet. App. 76 (1998) (the Board has jurisdiction over all 
issues that are appropriately identified from the radix of 
the notice of disagreement).

The Rating Schedule does not include a diagnostic code for 
tinea cruris or tinea versicolor.  The disorders are, 
therefore, rated as analogous to eczema because the functions 
affected, the anatomical localization, and the symptomatology 
are most closely analogous to that disorder.  38 C.F.R. 
§ 4.20.

Diagnostic Code 7806 for eczema provides a 50 percent rating 
if there is ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or if the disorder is 
exceptionally repugnant.  A 30 percent rating applies if 
there is constant exudation or itching, extensive lesions, or 
marked disfigurement.  A 10 percent rating applies if there 
is exfoliation, exudation or itching involving an exposed 
surface or extensive area.  A non-compensable rating applies 
if the manifestations are slight, if any, exfoliation, 
exudation, or itching, if on a non-exposed surface or a small 
area.  38 C.F.R. § 4.118.

The veteran's service medical records show that throughout 
service he received treatment for chronic skin lesions under 
various diagnoses.  The post-service examinations indicate 
that the skin disorders are manifested by a pruritic, scaling 
rash over the right shoulder and chest area, the scalp, the 
back of the neck, the inguinal folds, and the intergluteal 
areas.  Although the service-connected skin disorders may not 
cover an extensive area when considered separately, the 
combined manifestations of the skin disorders are indicative 
of itching involving an extensive area.  The Board finds, 
therefore, that the criteria for a single 10 percent rating 
for the combination of tinea cruris and tinea versicolor, and 
not separate ratings for each disorder, have been met since 
the veteran's separation from service.

Although the combined disorders do, at various times, cover 
extensive areas of the body, the evidence does not indicate 
that the disorders are manifested by any exudation, constant 
itching, extensive lesions, or any disfigurement  The Board 
finds, therefore, that the criteria for a rating in excess of 
10 percent are not met.  See Shoemaker v. Derwinski, 3 Vet. 
App. 248, 253 (1992) (in granting an increased rating, the 
Board must explain why a higher rating is not warranted).


ORDER

The claim of entitlement to service connection for tinea 
pedis is denied.

The claim of entitlement to service connection for right ear 
hearing loss is denied.

The claim of entitlement to service connection for a disorder 
manifested by a chronic night cough, which has been diagnosed 
as vasomotor rhinitis, is denied.

The claim of entitlement to service connection for a headache 
disorder is denied.

The claim of entitlement to service connection for numbness 
and tingling in the upper extremities, diagnosed as carpal 
tunnel syndrome of the right wrist and bilateral compressive 
ulnar neuropathy, is denied.

The claim of entitlement to service connection for joint pain 
is denied.

The appeal to establish entitlement to a disability rating in 
excess of 30 percent for irritable bowel syndrome is denied.

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for the residuals of a Bankhart 
procedure to the left shoulder (minor) is denied.

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for the residuals of internal 
derangement of the left knee is denied.

A single 10 percent disability rating for the combination of 
tinea cruris and tinea versicolor, and not separate ratings 
for each disorder, is granted, subject to the laws and 
regulations pertaining to the payment of monetary benefits.

REMAND

In regard to the issue of service connection for left ear 
hearing loss, at the February 1994 service separation 
examination, the puretone thresholds for the left ear were as 
follows:




HERTZ



500
1000
2000
3000
4000






LEFT
20
15
10
5
10

The threshold at 6,000 Hertz was 30 decibels.  

The veteran was afforded a VA audiological evaluation in 
March 1996.  He reported a progressive hearing loss over the 
proceeding years, and having been exposed to noise while 
assigned to an artillery unit and as an arms instructor 
during service.  At the time of the examination he was 
employed in a prison where he experienced noise from 
machinery and the public address system.  Audiometric testing 
showed the following puretone thresholds in decibels for the 
left ear:




HERTZ



500
1000
2000
3000
4000






LEFT
15
5
5
5
10

Speech audiometry revealed speech recognition ability of 
88 percent in the left ear, thus meeting the criteria for 
hearing disability under 38 C.F.R. § 3.385.  

Inasmuch as the veteran had an elevated threshold at 6,000 
Hertz in the left ear on the service separation examination 
and hearing disability on speech recognition testing about 
two years later, an examination and opinion are warranted as 
to whether the veteran currently manifests hearing disability 
in the left ear and, if so, its likely origin.  Thus, this 
matter is remanded for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should ask the veteran whether 
he has had his hearing tested since the 
March 1996 VA test and, if so, the RO 
should obtain a copy of the test results.  
The RO should notify the veteran of any 
evidence identified that can not be 
obtained. 

3.  The veteran should be afforded a VA 
audiological evaluation and ear 
examination to determine the current 
status of his hearing acuity in the left 
ear both by puretone and speech 
recognition testing and the etiology of 
any hearing disability, if present.  The 
claims file and a copy of this remand must 
be made available to the examiners, the 
review of which (including the service 
medical recrods) should be acknowledged in 
the examination report(s).  If the veteran 
is shown to have hearing disability as 
defined by 38 C.F.R. § 3.385 in the left 
ear, the following should be answered:  
(1) Is the veteran's hearing disability in 
the left ear consistent with hearing loss 
due to noise exposure or is it likely from 
some other cause, the nature of which 
should be stated; (2) Is it at least as 
likely as not the hearing disability in 
the left ear is related to service in view 
of puretone thresholds on the service 
separation examination and the puretone 
and speech recognition results on the 
March 1996 VA examination. 

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

